Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the instant Application, 16/773,513, filed on 1/27/2020 and Amendments authorized by Applicant’s representative on 6/14/2021.  
Claims 3 and 13 were authorized to be canceled.  Claims 1, 2, 4-12 and 14-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Micah Drayton on 6/14/2021.
The application has been amended as follows: 
1. (Currently amended). A method for importing a digitally signed assertion to a temporally sequential listing, the method comprising:
receiving, by an evaluating device, at least a communication including a first digitally signed assertion, wherein the first digitally signed assertion is contained within a second temporally sequential listing;
assigning, by the evaluating device, a confidence level to the first digitally signed assertion, wherein assigning the confidence level to the first digitally signed assertion further comprises assigning a confidence level to the second temporally sequential listing;
authenticating, by the evaluating device, the first digitally signed assertion as a function of the confidence level;
generating, by the evaluating device, a second digitally signed assertion as a function of the first digitally signed assertion; and
entering, by the evaluating device, the second digitally signed assertion in at least an instance of a first temporally sequential listing. 

3. (Canceled).

11.(Currently amended). A system for importing a digitally signed assertion to a temporally sequential listing, the system comprising:
an evaluating device, the evaluating device including a processor coupled to a memory, communicatively connected to a network, wherein the evaluating device is designed and configured to receive at least a communication including a first digitally signed assertion, assign a confidence level to the first digitally signed assertion, authenticate the first digitally signed assertion as a function of the confidence level, generate a second digitally signed assertion as a function of the first digitally signed assertion, and enter the second digitally signed assertion in at least an instance of a first temporally sequential listing wherein;
the first digitally signed assertion is contained within a second temporally sequential listing; and assigning the confidence level to the first digitally signed assertion further comprises assigning a confidence level to the second temporally sequential listing.

13. (Canceled).

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A Final Search was conducted on 6/15/2021, in conjunction with search histories of similarly related Application 15/968,720 filed 05/01/2018, now U.S. Patent #10,320,569.  However, the closest prior art Kaehler (US 2018/0034642) in view of Sheller et al. (US 2014/0366111) and Ramachandran et al. (US 2018/0285810).  These prior art, disclose methods of working with signed assertions with blockchains/ledgers/immutable objects etc. However, they fail explicitly teach “receiving, by an evaluating device, at least a communication including a first digitally signed assertion, wherein the first digitally signed assertion is contained within a second temporally sequential listing; assigning, by the evaluating device, a confidence level to the first digitally signed assertion, wherein assigning the confidence level to the first digitally signed assertion further comprises assigning a confidence level to the second temporally sequential listing; authenticating, by the evaluating device, the first digitally signed assertion as a function of the confidence level; generating, by the evaluating device, a second digitally signed assertion as a function of the first digitally signed assertion.”  The current recited limitations of the instant application, disclose a novel 
In addition, the instant application was check for double patenting against 15/968,720 filed 05/01/2018, now U.S. Patent #10,320,569.  However, while the inventions use very similar terminology, the inventions themselves are considered to be different.  Instant application recites “receiving, by an evaluating device, at least a communication including a first digitally signed assertion, wherein the first digitally signed assertion is contained within a second temporally sequential listing; assigning, by the evaluating device, a confidence level to the first digitally signed assertion, wherein assigning the confidence level to the first digitally signed assertion further comprises assigning a confidence level to the second temporally sequential listing; authenticating, by the evaluating device, the first digitally signed assertion as a function of the confidence level; generating, by the evaluating device, a second digitally signed assertion as a function of the first digitally signed assertion.”  While the US Patent 10,320,569 recites “receiving, by a first processor coupled to a memory, at least a first digitally signed assertion; identifying, by the first processor, at least a cryptographic evaluator of a plurality of cryptographic evaluators communicatively coupled to the first processor; assigning, by the first processor, at least a confidence level to the at least a cryptographic evaluator, wherein assigning the at least a confidence level to the at least a cryptographic evaluator further comprises: evaluating at least a second digitally signed assertion signed by a cryptographic evaluator of the at least a cryptographic evaluator; and assigning a confidence level to the cryptographic evaluator as a function of the evaluation of the at least a second digitally signed assertion; providing, by the first processor, the at least a first digitally signed assertion to the at least a cryptographic evaluator; receiving, by the first processor and from the at least a cryptographic evaluator, at least an appraisal of the at least a first digitally signed assertion; and authenticating, by the first processor, the at least a first digitally signed assertion as a function of the at least an appraisal and the at least a confidence level.”  The instant Application invention is directed towards entering signed digital assertions across multiple temporally sequential listing based on confidence, while US Patent 10,320,569 is directed towards evaluating the cryptographic evaluators based on signed assertions.  As a result the claims do not need to be rejected for Double Patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439